United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  August 2, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 03-51346
                         Summary Calendar



ELIJAH LANG,

                                    Plaintiff-Appellant,

versus

JO ANNE B. BARNHART, COMMISSIONER
OF SOCIAL SECURITY,

                                    Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                       USDC No. W-02-CV-258
                       --------------------

Before DAVIS, SMITH and DENNIS, Circuit Judges.

PER CURIAM:*

     Elijah Lang appeals the affirmance of the Commissioner’s

denial of his application for disability insurance benefits under

42 U.S.C. § 405.   He argues that the disability decision was not

supported by substantial evidence and was not made under the

proper legal standards, that the administrative law judge (ALJ)

used improper criteria to assess his credibility, that the

magistrate judge erred in its review of the administrative



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 03-51346
                                -2-

record, and that the ALJ was required to address whether he could

maintain gainful work activity.

     We hold that the disability determination was supported by

substantial evidence and was made under the proper legal

standards.   See Ripley v. Chater, 67 F.3d 552, 555 (5th Cir.

1995).   In so holding, we determine that the record supports the

ALJ’s rejection of portions of the treating physician’s

evaluation, the ALJ’s determination of Lang’s residual functional

capacity, and the ALJ’s characterization of Lang’s allegations of

disabling pain as not credible; and we conclude that the ALJ

adequately incorporated all of Lang’s disabilities in posing the

hypothetical question to the vocational expert.    See Boyd v.

Apfel, 239 F.3d 698, 707 (5th Cir. 2001); Spellman v. Shalala, 1

F.3d 357, 364-65 (5th Cir. 1993); Wren v. Sullivan, 925 F.2d 123,

128-29 (5th Cir. 1991).

     Lang has not established that any error committed by the

magistrate judge constitutes reversible error.    This court

reviews the Commissioner’s decision for propriety.    See Ripley,

67 F.3d at 555.

     Finally, the evidence did not show that Lang’s ability to

maintain employment would be compromised despite his ability to

perform employment as an initial matter, and there is no

indication that the ALJ did not understand that an ability to

maintain employment is inherent in the definition of residual

functional capacity.   See Dunbar v. Barnhart, 330 F.3d 670, 672
                           No. 03-51346
                                -3-

(5th Cir. 2003).   Consequently, the ALJ was not required to make

a specific finding with regard to Lang’s ability to maintain

employment.   See Dunbar, 330 F.3d at 672.

     AFFIRMED.